EXHIBIT 10.3

 

 

[Form of Agreement and description of benefits for each Director]

APPALACHIAN COMMUNITY BANK

SALARY CONTINUATION AGREEMENT

[As Amended and Restated to Comply with

Section 409A of the Internal Revenue Code]

THIS SALARY CONTINUATION AGREEMENT, as amended and restated (the “Agreement”),
is adopted as of the      day of             , 20    , by and among APPALACHIAN
COMMUNITY BANK, a state-chartered commercial bank located in Ellijay, Georgia
(the “Bank”), APPALACHIAN BANCSHARES, INC., the parent company of the Bank (the
“Holding Company”), and                                          (the
“Director”).

The purpose of this Agreement is to provide to the Director, as a member of a
select group which contributes materially to the continued growth, development
and future business success of the Bank and the Holding Company, the specified
benefits, as well as incentives for continued service to the Bank and Holding
Company, as set forth herein. This Agreement shall be unfunded for tax purposes
and for purposes of Title I of the Employee Retirement Income Security Act of
1974 (“ERISA”), as amended from time to time. The Bank will pay the benefits
provided under this Agreement from its general assets.

The Bank, the Holding Company and the Director, for and in consideration of the
above stated contributions of the Director and other good and valuable
consideration, do hereby agree as follows:

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Accrual Balance” means the liability that should be accrued by the Bank,
under Generally Accepted Accounting Principles (”GAAP”), for the Bank’s
obligation to the Director under this Agreement, by applying the Discount Rate.
Any amortization method, if acceptable under GAAP, may be used to determine the
Accrual Balance. However, once chosen, the method must be consistently applied.
The Accrual Balance for each Plan Year shall be reported annually by the Bank to
the Director in the form of Schedule A of this Agreement.

 

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Director, entitled to benefits, if any, upon the death of the Director, and as
otherwise determined pursuant to Article 3 and Article 4.



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Director completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Change of Control” means the occurrence of any of the following conditions:

(i) Any “Person” [which term, for purposes of this Section 1.4, shall mean an
individual (other than the Director), individuals acting in concert or as a
“group” under the Securities Exchange Act of 1934, or a corporation,
partnership, trust or other form of entity, (other than the Holding Company, the
Bank, a securities underwriter of the shares of the Holding Company or the Bank,
a corporation owned by stockholders of the Holding Company in the same
proportions as their ownership of stock in the Holding Company, or a fiduciary
holding securities under an employee benefit plan of the Holding Company or
Bank)] becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of securities of the
Holding Company or Bank which represent twenty-five percent (25%) or more of the
voting power of the then outstanding securities of the Holding Company or Bank;
or

(ii) Any Person acquires, directly or indirectly, the ability to control the
election of a majority of the directors of either the Bank or the Holding
Company; or

(iii) Any Person acquires, directly or indirectly, the ability to exercise a
controlling influence over the management of policies of either the Holding
Company or the Bank; or

(iv) During any period of two (2) consecutive years, the “Continuing Directors”
(which term, for purposes of this Section 1.4, means these individuals who,
(a) at the beginning of such two-year period, constitute the board of directors
of either the Holding Company or the Bank or (b) whose election or nomination as
directors of the Holding Company or the Bank were approved by a vote of least
two-thirds of these previously elected directors) cease for any reason to
constitute at least two-thirds of the board of directors of either the Holding
Company or the Bank; or

(v) The consummation of a merger or statutory share exchange of the Holding
Company or the Bank with any Person, other than a merger or statutory share
exchange which would (a) result in the voting securities of the Holding Company
or Bank outstanding immediately prior thereto, continuing to represent at least
seventy-five percent (75%) of the combined voting power of the voting securities
of the Holding Company, Bank or such other surviving entity, outstanding
immediately after such merger or statutory share exchange, in substantially the
same proportions as their ownership immediately prior to such merger or
statutory share exchange, or (b) effect or implement a recapitalization of the
Holding Company or Bank (or similar transaction), in which no Person acquires
more than fifty percent (50%) of the combined voting power of the
then-outstanding securities of the Holding Company or Bank; or

 

2



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

(vi) The shareholders of the Holding Company or Bank approve a plan of complete
liquidation of the Holding Company or the Bank, or an agreement for the sale or
disposition by the Holding Company or the Bank of all or substantially all of
the assets of the Holding Company or the Bank.

 

1.5 “Change of Control Benefit” means the benefit provided to the Director under
Section 2.4 of this Agreement, pursuant to the terms of this Agreement. The
amount of the Change of Control Benefit, as determined under Section 2.4, is an
annual amount equal to the projected annual benefit to be paid to the Director
at age 70, as set forth in Section 2.1.1, which annual amount shall be paid to
the Director in equal monthly payments for each of the ten (10) consecutive
twelve (12) month periods next following the Director’s Normal Retirement Age.

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.7 “Disability” means the Director: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank or Holding Company. Medical
determination of Disability may be made by either the Social Security
Administration or by the provider of disability insurance covering employees or
directors of the Bank provided that the definition of “disability” applied under
such insurance program complies with the requirements of the preceding sentence.
Upon the request of the Plan Administrator, the Director must submit proof to
the Plan Administrator of the Social Security Administration’s or the provider’s
determination.

 

1.8 “Disability Benefit” means the benefit provided to the Director under
Section 2.3 of this Agreement, pursuant to the terms of this Agreement. The
amount of the Disability Benefit, as determined under Section 2.3, is an annual
amount equal to the projected annual benefit to be paid to the Director at age
70, as set forth in Section 2.1.1, which annual amount shall be paid to the
Director in equal monthly payments for each of the ten (10) consecutive twelve
(12) month periods next following the Director’s Normal Retirement Age.

 

1.9 “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance. The initial Discount Rate is seven percent
(7%). However, the Plan Administrator, in its sole discretion, may adjust the
Discount Rate to maintain the rate within reasonable standards according to
GAAP.

 

3



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

1.10 “Early Termination” means a termination of the Director’s service with the
Holding Company or Bank before Normal Retirement Age, for reasons other than
death, Disability, a Termination for Cause, or an involuntary Termination of
Service (other than a Termination for Cause) or following a Change of Control.

 

1.11 “Early Termination Benefit” means the benefit provided to the Director
under Section 2.2 of this Agreement, and as set forth in Schedule A of this
Agreement, as updated annually pursuant to the terms of this Agreement. The
amount of the Early Termination Benefit, as determined under Section 2.2 and as
set forth in Schedule A, is a one-time, lump-sum amount to be paid to the
Director within thirty (30) days following the Director’s Early Termination
Date, or at such later date as may otherwise be required by this Agreement or by
applicable law (including Code Section 409A.)

 

1.12 “Early Termination Date” means the date on which Early Termination occurs.

 

1.13 “Effective Date” means June 1, 2004.

 

1.14

“Normal Retirement Age” means the earlier of the Director’s 70th birthday or the
date upon which the Director completes 20 years of service with the Bank and/or
Holding Company.

 

1.15 “Normal Retirement Benefit” means the benefit provided to the Director
pursuant to the provisions of Section 2.1 of this Agreement, and as set forth in
Schedule A of this Agreement, as updated annually pursuant to the terms of this
Agreement. The amount of the Normal Retirement Benefit, as determined under
Section 2.1 and as set forth in Schedule A, is an annual amount to be paid to
the Director in equal monthly payments for each of the ten (10) consecutive
twelve (12) month periods next following the Director’s Normal Retirement Date,
or at such later date as may be required under this Agreement or by applicable
law (including Code Section 409A).

 

1.16 “Normal Retirement Date” means the date of the Director’s Termination of
Service, occurring on or after the Director’s Normal Retirement Age.

 

1.17 “Plan Administrator” means the plan administrator described in Article 8.

 

1.18 “Plan Year” means each twelve-month period commencing on the Effective
Date.

 

1.19 “Termination for Cause” has that meaning set forth in Article 5.

 

1.20 “Termination of Service” means termination of the Director’s service with
the Bank or Holding Company, for reasons other than death. Whether a Termination
of Service has occurred shall be determined in accordance with the requirements
of Code Section 409A, based the applicable facts and circumstances required to
be considered thereunder.

 

4



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

Article 2

Benefits During Lifetime

 

2.1 Normal Retirement Benefit. The benefit payable to the Director under this
Section 2.1 is the Normal Retirement Benefit, an annual benefit set forth in
Schedule A of this Agreement (as updated annually) for the Plan Year during
which the Director’s Normal Retirement Date occurs. Upon the Director’s Normal
Retirement Date, the Bank shall pay to the Director the Normal Retirement
Benefit, as described in this Section 2.1, in lieu of any other benefit under
this Article.

 

  2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 for the
first Plan Year is Eighteen Thousand Dollars ($18,000). Commencing on the first
day of the second Plan Year, and on the first day of each Plan Year thereafter,
the annual benefit shall be increased three percent (3%) from the previous Plan
Year, which, and including, the Plan Year in which the Director’s Normal
Retirement Date occurs. The Director’s projected annual benefit, as of the first
day of the Plan Year occurring in the calendar year during which the Director
reaches age 70, is                                          Dollars
($            ).

 

  2.1.2 Payment of Benefit. The Bank shall pay the Normal Retirement Benefit to
the Director in equal monthly installments, commencing on the first day of the
month following the Director’s Normal Retirement Date, or at such later date as
may otherwise be required by this Agreement or by applicable law (including Code
Section 409A). This annual benefit shall be paid to the Director for each of the
ten (10) consecutive twelve (12) month periods next following the Director’s
Normal Retirement Date, for a total of 120 consecutive equal monthly payments.

 

2.2 Early Termination Benefit. Upon the Director’s Early Termination, the Bank
shall pay to the Director the Early Termination Benefit, as described in this
Section 2.2, in lieu of any other benefit under this Article.

 

  2.2.1 Amount of Benefit. The benefit payable to the Director under this
Section 2.2 is the Early Termination Benefit, a one-time, lump-sum amount set
forth on Schedule A of the Agreement (as updated annually) for the Plan Year
during which the Director’s Early Termination Date occurs. The amount of the
Early Termination Benefit payable to the Director in any Plan Year shall be
equal to the Director’s Accrual Balance accrued under this Agreement for all
Plan Years, as set forth on Schedule A.

 

  2.2.2 Payment of Benefit. The Bank shall pay the Early Termination Benefit to
the Director, as a one-time, lump-sum amount, within thirty (30) days following
the Director’s Early Termination Date, or at such later date as may otherwise be
required by this Agreement or by applicable law (including Code Section 409A).

 

5



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

2.3 Disability Benefit. Upon the Director’s Termination of Service due to
Disability prior to Normal Retirement Age, the Bank shall pay to the Director
the benefit described in this Section 2.3, in lieu of any other benefit under
this Article.

 

  2.3.1 Amount of Benefit. The benefit payable to the Director under this
Section 2.3 is the Disability Benefit, an annual benefit in an amount equal to
the projected annual benefit to be paid to the Director at age 70, set forth in
Section 2.1.1 of this Agreement.

 

  2.3.2 Payment of Benefit. The Bank shall pay the Disability Benefit to the
Director in equal monthly installments, commencing with the month following the
Director’s Normal Retirement Age, or at such later date as may otherwise be
required by this Agreement or by applicable law (including Code Section 409A).
This annual benefit shall be paid to the Director for each of the ten
(10) consecutive twelve (12) month periods next following the Director’s Normal
Retirement Age, for a total of 120 consecutive equal monthly payments.

 

2.4 Change of Control Benefit. Upon a Change of Control followed by the
Director’s Termination of Service (other than a Termination for Cause), the Bank
shall pay to the Director the Change of Control Benefit, as described in this
Section 2.4, in lieu of any other benefit under this Article.

 

  2.4.1 Amount of Benefit. The benefit payable to the Director under this
Section 2.4 is an annual benefit in an amount equal to the projected annual
benefit to be paid to the Director at age 70, the Directors Normal Retirement
Age, as set forth in Section 2.1.1 of this Agreement.

 

  2.4.2 Payment of Benefit. The Bank shall pay the Change of Control Benefit to
the Director in equal monthly installments commencing with the month following
the Director’s Normal Retirement Age or at such later date as may otherwise be
required by this Agreement or by applicable law (including Code Section 409A).
This annual benefit shall be paid to the Director for each of the next ten
(10) consecutive years next following the Director’s Normal Retirement Age, for
a total of 120 consecutive equal monthly payments.

 

2.5 Failure to be Nominated or Reelected. Upon the failure of the Director to be
nominated or reelected as a director of either of the Bank or the Holding
Company (for any reason other than for a Termination for Cause), the Bank shall
pay to the Director the benefit described in this Section 2.5.

 

  2.5.1 Amount of Benefit. The benefit payable to the Director under this
Section 2.5 is an annual benefit in an amount equal to the projected annual
benefit to be paid to the Director at age 70, as set forth in Section 2.1.1 of
this Agreement.

 

  2.5.2.

Payment of Benefit. The benefit payable under this Section 2.5 shall be paid to
the Director in equal monthly

 

6



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

 

installments commencing with the month following the Director’s Normal
Retirement Age, or at such later date as may otherwise be required by this
Agreement or by applicable law (including Code Section 409A). This annual
benefit shall be paid to the Director for each of the ten (10) consecutive years
next following the Director’s Normal Retirement Age, for a total of 120
consecutive equal monthly payments.

 

2.6 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Director is considered a “specified
employee”, within the meaning of Code Section 409A, the provisions of this
Section 2.6 shall govern all distributions hereunder. If benefit distributions
which would otherwise be made to the Director due to Termination of Service are
limited because the Director is a “specified employee”, then such distributions
shall not be made during the first six (6) months following Termination of
Service. Rather, any distribution which would otherwise be paid to the Director
during such period shall be accumulated and paid to the Director in a lump sum
on the first day of the seventh month following Termination of Service. All
subsequent distributions shall be paid in the manner specified.

 

2.7 Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Director becomes subject to tax on the amounts deferred
hereunder, then the Bank may make a limited distribution to the Director in a
manner that conforms to the requirements of Code Section 409A. Any such
distribution will decrease the Director’s benefits distributable under this
Agreement.

 

2.8 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Director, the Holding Company and the Bank may,
subject to the terms of Section 7.1, amend this Agreement to delay the timing,
or to change the form, of such distributions; provided however, that any such
amendment (including the implementation of such amendment), and any delay in
timing, or change in the form, of such distributions thereunder, shall conform
in all respects to the requirements of Code Section 409A.

Article 3

Death Benefits

 

3.1 Death During Active Service. If the Director dies while in the active
service of the Bank and the Holding Company, the Bank shall pay to the
Beneficiary the benefit described in this Section 3.1. This benefit shall be
paid in lieu of the benefits under Article 2.

 

  3.1.1 Amount of Benefit. The benefit under this Section 3.1 is the
Pre-Retirement Death Benefit, an annual benefit in an amount equal to the
projected annual benefit to be paid to the Director at age 70, as set forth in
Section 2.1.1 of this Agreement.

 

  3.1.2

Payment of Benefit. The Bank shall pay the Pre-Retirement Death Benefit, to the
Beneficiary in equal monthly

 

7



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

 

installments, commencing with the month following the Director’s death. The
Pre-Retirement Death Benefit shall be paid to the Beneficiary (as provided under
this Article 3 and Article 4) for a period of ten (10) consecutive twelve
(12) month periods next following the death of the Director, for a total of 120
consecutive equal monthly payments.

 

3.2 Death During Payment of a Benefit. If the Director dies after any benefit
payments have commenced under Article 2 of this Agreement, but before receiving
all such payments, the Bank shall pay the remaining benefits to the Beneficiary
at the same time and in the same amounts that would have been paid to the
Director had the Director survived.

 

3.3 Death After Termination of Service But Before Payment of a Benefit
Commences. If the Director is entitled to any benefit payments under Article 2
of this Agreement, but dies prior to the commencement of said benefit payments,
the Bank shall pay the same benefit payments to the Beneficiary that the
Director was entitled to prior to death, except that the benefit payments shall
commence on the first day of the month following the date of the Director’s
death.

 

3.4 Death of a Beneficiary prior to Full Payment of Benefit. If a Beneficiary
dies prior to receipt of the full benefits to be paid to the Beneficiary under
this Agreement, the remaining benefit payments, otherwise payable to the
Beneficiary under the terms of this Agreement, shall be paid to the personal
representative of the estate of the Beneficiary. The personal representative of
the estate of the Beneficiary, and any beneficiary to whom such benefits are
paid by or from the Beneficiary’s estate, shall each be a “Beneficiary” for
purposes of this Agreement.

Article 4

Beneficiaries

 

4.1 Beneficiary Designation. The Director shall have the right, at any time, to
designate a Beneficiary(ies) to receive any benefits payable under this
Agreement upon the death of the Director. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Director participates.

 

4.2 Beneficiary Designation: Change. The Director shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Director's Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Director or if the Director names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Director shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Director and accepted by the
Plan Administrator prior to the Director’s death.

 

8



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

4.3 Acknowledgment. Except as otherwise specifically provided in this Agreement,
no designation or change in designation of a Beneficiary shall be effective
until received, accepted and acknowledged in writing by the Plan Administrator,
or its designated agent.

 

4.4 No Beneficiary Designation. If the Director dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Director, then
the Director’s spouse, if married to Director at the date of Director’s death,
shall be the designated Beneficiary. If the Director has no spouse at the
Director’s date of death, the benefits shall be made to the personal
representative of the Director's estate. The personal representative of the
Director’s estate and any beneficiary to whom such benefits are paid by or from
the Director’s estate, shall each be a “Beneficiary” for purposes of this
Agreement.

 

4.5 Facility of Payment. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Director and the Director’s Beneficiary, as the case may be, and
shall be a complete discharge of any liability under the Agreement for such
payment amount.

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not pay any benefit under this Agreement if the
board of directors or shareholders of either the Bank or the Holding company
terminates the Director’s service for:

 

  (a) Gross negligence or gross neglect of duties to the Bank or the Holding
Company;

 

  (b) Commission of a felony or of a gross misdemeanor involving moral
turpitude;

 

  (c) Fraud or willful violation of any law or significant policy of the Bank or
Holding Company, committed in connection with the Director's service and
resulting in a material adverse effect on the Bank or Holding Company; or

 

  (d) Issuance of an order for removal of the Director by the banking regulators
of the Bank or the Holding Company.

 

9



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

5.2 Suicide or Misstatement. The Bank shall not pay any benefit under this
Agreement if the Director commits suicide within two years after the Effective
Date. In addition, the Bank shall not pay any benefit under this Agreement if
the Director has made any material misstatement of fact on any application for
life insurance owned by the Bank on the Director’s life.

 

5.3 Competition After Termination of Service. The Bank shall not pay any benefit
under this Agreement if the Director, without the prior written consent of the
Bank or, if earlier, within 1 year from the Director’s Termination of Service,
engages in, directly or indirectly, as a sole proprietor, as a partner in a
partnership, or as a holder of more than five percent (5%) of the voting shares
in a corporation, or becomes associated with, in the capacity of employee,
director, officer, principal, agent or trustee, any enterprise conducted within
a 25-mile radius of any office of the Bank existing at the time of the
Director’s Termination of Service, which enterprise is, or may deemed to be,
competitive with the business of banking carried on by the Bank as of the date
of the Director’s Termination of Service. This section shall not apply to a
Termination of Service (other than a Termination for Cause) following a Change
of Control or to an Early Termination which was involuntary on the part of the
Director.

Article 6

Claims And Review Procedures

 

6.1 Claims Procedure. A Director or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  6.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits.

 

  6.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

  6.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall include:

(a) The specific reasons for the denial;

 

10



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

(b) A reference to the specific provisions of the Agreement on which the denial
is based;

(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed; and

(d) A description of the applicable review procedures and the time limits
applicable to such procedures.

 

6.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

  6.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

  6.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits.

 

  6.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  6.2.4 Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within 60 days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional 60 days by notifying the claimant in
writing, prior to the end of the initial 60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  6.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall include:

(a) The specific reasons for the denial;

(b) A reference to the specific provisions of the Agreement on which the denial
is based; and

 

11



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.

Article 7

Amendments and Termination

 

7.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Bank, Holding Company and the Director. However, the Bank or Holding
Company may unilaterally amend this Agreement to conform with written directives
to the Bank or Holding Company from its auditors or banking regulators or to
comply with legislative changes or tax law, including without limitation Code
Section 409A.

 

7.2 Plan Termination Generally; Code Section 409A. This Agreement may be
terminated only by a written agreement signed by the Bank, Holding Company and
the Director. The benefit shall be the Accrual Balance as of the date of the
agreement of termination, or as otherwise provided in the agreement of
termination; provided, however, that the amount, the form, and the timing, of
any distribution to be made thereunder shall comply, in all respects, with the
provisions of Section 409A of the Code.

Article 8

Administration of Agreement

 

8.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Director may be a member of the Plan
Administrator. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement.

 

8.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement. No Director or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the Discount Rate.

 

8.4

Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless the
members of the Plan Administrator against

 

12



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

 

any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to this Agreement, except in the case of
willful misconduct by the Plan Administrator or any of its members.

 

8.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Termination of Service of the Director, and such other
pertinent information as the Plan Administrator may reasonably require.

 

8.6 Annual Statement. The Plan Administrator shall provide to the Director,
within 120 days after the end of each Plan Year, in the form of Schedule A of
this Agreement, a statement setting forth the benefits payable under this
Agreement. It is hereby agreed that such annual statement, in the form of
Schedule A, shall be incorporated into, and thereby shall be a part of, this
Agreement.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Director, the Holding Company
and the Bank, and their beneficiaries, survivors, executors, successors,
administrators and transferees.

 

9.2 No Guarantee of Service. This Agreement is not a policy or contract
regarding the continued service of the Director, as a director of the Bank
and/or the Holding Company. It does not give the Director the right to remain as
an employee or director of the Bank or the Holding Company, nor does it
interfere with the right of the Bank or the Holding Company, or their respective
shareholders, to remove the Director from office. It also does not require the
Director to remain a director of the Bank or Holding Company nor interfere with
the Director's right to terminate service with the Bank or Holding Company at
any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding. The Bank shall withhold any taxes that, in its reasonable
judgment, are required to be withheld from the benefits provided under this
Agreement. The Director acknowledges that the Bank’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).

 

9.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of Georgia, except to the extent preempted by the laws of
the United States of America. Further, the parties intend for this Agreement,
including the payment of benefits hereunder, to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as said Section may be
amended from time to time, and, therefore, hereby agree that the provisions of
this Agreement and the benefits payable hereunder shall be, and hereby are,
modified, but only to the extent necessary, to achieve compliance therewith.

 

13



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

9.6 Unfunded Arrangement. The Director and Beneficiary (and any other parties
with rights under this Agreement) are general unsecured creditors of the Bank
for the payment of benefits under this Agreement. The benefits represent the
mere promise by the Bank to pay such benefits. The rights to benefits are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors. Any insurance on
the Director's life is a general asset of the Bank to which the Director and
Beneficiary have no preferred or secured claim.

 

9.7 Merger or Reorganization. Neither the Bank nor the Holding Company shall
merge or consolidate with, or reorganize into, another company or bank, or sell
substantially all of its assets to another company or bank, firm, or person,
unless such succeeding or continuing company, bank, firm, or person agrees to
assume and discharge the obligations of the Bank and Holding Company under this
Agreement. Upon the occurrence of such event, the terms “Bank” and “Holding
Company”, as used in this Agreement, shall also be deemed to refer to the
successor or survivor company or bank.

 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
and among the Bank, the Holding Company and the Director as to the subject
matter hereof. No rights are granted to the Director by virtue of this Agreement
other than those specifically set forth herein.

 

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10 Alternative Action. In the event it shall become impossible for the Bank,
the Holding Company or the Plan Administrator to perform any act required by
this Agreement, the Bank, the Holding Company or Plan Administrator may in its
discretion perform such alternative act as most nearly carries out the intent
and purpose of this Agreement and is in the best interests of the Bank.

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

 

9.12 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

14



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

9.13 Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

  Appalachian Community Bank     829 Industrial Blvd.     Ellijay, Georgia 30540
 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Director under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Director.

 

9.14 409A Gross-Up. If it is determined that any benefit provided under this
Agreement would be subject to accelerated income taxation under Section 409A of
the Code, or to related penalties (the present value of such income tax
acceleration (based on the time value of money), together with any such
penalties, being collectively referred to herein s as the “excise tax”), then
the Director shall be entitled to receive any additional payment, determined by
the Bank’s outside accounting firm, equal to such excise tax, including any
excise tax on such additional payments. Payments under this Section 9.14 shall
be due not later than thirty (30) days following the date the Director’s tax
liability becomes due, or as soon as administratively practicable thereafter.

IN WITNESS WHEREOF, the Director and a duly authorized representative of each of
the Bank and Holding Company have signed this Agreement on this      day of
            , 20    .

 

“DIRECTOR:”

 

NAME: “BANK:” Appalachian Community Bank By:  

 

Title:  

 

 

15



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

 

“HOLDING COMPANY:” Appalachian Bancshares, Inc. By:  

 

Title:  

 



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

BENEFICIARY DESIGNATION FORM

 

I designate the following as beneficiary of benefits under the Agreement payable
following my death:

 

Primary:  

 

 

Contingent:  

 

 

 

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

 

Name:    

 

              Signature:    

 

      Date:  

 

                          SPOUSAL CONSENT (Required if Spouse not named
beneficiary):   I consent to the beneficiary designation above, and acknowledge
that if I am named beneficiary and our marriage is subsequently dissolved, the
designation will be automatically revoked.     Spouse Name:    

 

                    Signature:    

 

      Date:  

 

                                         

Received by the Plan Administrator this      day of             , 20    .

 

By:  

 

Title:  

 



--------------------------------------------------------------------------------

Appalachian Community Bank

Salary Continuation Agreement

 

For                     

SCHEDULE A

(For the Plan year Ending May 30, 20    )

 

Director Name         Plan Anniversary Date   06/01

Normal Retirement

Age

  *    

Normal Retirement Date

(Estimated)

   

 

Discount Rate

   Plan Year
Ending    Accrual
Balance    Normal
Retirement
Benefit
(annual
benefit
amount)    Early
Termination
Benefit
(one-time,
lump-sum
benefit
amount)    **
Disability
Benefit
(annual
benefit
amount)    **
Change of
Control
Benefit
(annual
benefit
amount)    **
Pre-
retirement
Death
Benefit
(annual
benefit
amount)

7%

        $      $      $      $      $      $  

The parties to this Salary Continuation Agreement hereby further agree that this
Schedule A shall be updated annually to include any changes in the Accrual
Balance and the various benefit levels described hereon. Further, this Schedule
A, as it now exists and as it may be further updated, is and shall continue to
be a part of this Salary Continuation Agreement.

 

* The earlier of Age 70 or the date on which a Director completes 20 years of
service as a director of the Bank and/or the Holding Company.

** This annual benefit amount to be entered here for the Director is the
projected annual benefit amount set forth in Section 2.1.1 of the Agreement.



--------------------------------------------------------------------------------

Appalachian Community Bank

Summary of Salary Continuation Agreement

Benefits

(Amounts As of Plan Year Ending May 31, 2008)

 

Directors of Appalachian Community Bank

   Accrual
Balance    Projected
Retirement Date
(Age 70)    Projected
Annual
Benefit at
Retirement
(Age 70)(1)    Early
Termination
Benefit(2)    Change of
Control
Benefit(3)    Pre
Retirement
Death
Benefit(4)

Dover, Alan S.

   $ 31,464    06/02/2026    $ 34,490    $ 31,464    $ 34,490    $ 34,490

Edmondson, Charles A.

     35,831    06/02/2018      27,227      35,831      27,227      27,227

Futch, Roger E.

     38,390    06/02/2015      24,916      38,390      24,916      24,916

Hensley, Joseph C.

     31,236    06/02/2027      35,525      31,236      35,525      35,525

Jones, Frank E.

     32,833    06/02/2022      30,644      32,833      30,644      30,644

Knight, Ronald

     59,274    06/02/2012      22,802      59,274      22,802      22,802

Newton, Tracy R.

     31,611    06/02/2026      34,490      31,611      34,490      34,490

Warren, Kenneth D.

     34,398    06/02/2020      28,885      34,398      28,885      28,885

Notes:

 

(1) Annual benefit increased 3% from the previous plan year, until Age 70

(2) Benefit determined by vesting the Director in 100% of the Accrual Balance

(3) Benefit determined by vesting the Director in 100% of the Benefit Level

(4) Benefit determined by vesting the Director in 100% of the Benefit Level